DETAILED ACTION
Claims 1-36 are pending.

Allowable Subject Matter
Claims 1-36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a method/system/non-transitory computer program product comprising the following limitation/feature:
(Claim 1) - " constructing, automatically by the one or more processors, a coefficient matrix including potential coefficients, the potential coefficients defining linear relations between the independent variables and the dependent variables of the received data; defining, as constrained coefficients, potential coefficients that make the product of the constraint matrix and the coefficient matrix zero, said defining being automatically performed by the one or more processors; generating an algebraic model for the received data, the algebraic model having model coefficients defining an algebraic relationship between the independent variables and the dependent variables, wherein the model coefficients are the constrained coefficients resulting from said defining, and wherein the generated algebraic model provides improved predictions of behavior of the subject process that satisfy the at least one physical property, and said generating being automatically performed by the one or more processors; and executing the generated algebraic model such that predictions of behavior of the subject process are produced and applied in the industrial plant", 

(Claim 18) – “constructing, by the one or more processors, a numerical optimization problem whose input is based on a combination of the objective function and the received at least one constraint equation; generating an algebraic model having sets of model coefficients defining an algebraic relationship between the independent variables and each dependent variable, wherein the model coefficients are solutions of the numerical optimization problem, and wherein the generated model provides improved predictions of behavior of the process system that satisfy the at least one physical property, said generating being automatically performed by the one or more processors, and executing the generated model such that predictions of behavior of the process system are produced and applied in the industrial plant”,

(Claim 31) – “generating a linear model for the received data excluding the determined at least one chosen dependent variable, said generating being automatically performed by the one or more processors; solving the received at least one constraint equation for the determined at least one chosen dependent variable, said solving being automatically performed by the one or more processors; forming a model for the at least one chosen dependent variable using the solved at least one constraint equation and the generated linear model for the received data excluding the at least one chosen dependent variable, said forming being automatically performed by the one or more processors; generating an algebraic model comprised of the formed model for the at least one chosen dependent variable and the generated linear model for the received data excluding the at least one chosen dependent variable, the generated algebraic model providing improved predictions of behavior of the process system that satisfy the at least one physical property, said generating the algebraic model being automatically performed by the one or more processors; and executing the generated algebraic model such that predictions of behavior of the process system are produced and applied in the industrial plant”,

(Claim 35) – “automatically construct a constraint matrix including the constraint coefficients; automatically construct a coefficient matrix including potential coefficients, the potential coefficients defining linear relations between the independent variables and the dependent variables of the received data; responsively define, as constrained coefficients, the potential coefficients that make the product of the constraint matrix and the coefficient matrix zero; and automatically generate an algebraic model for the received data, the algebraic model having model coefficients defining an algebraic relationship between the independent variables and the dependent variables, wherein the model coefficients are constrained coefficients resulting from said defining, and wherein the generated model, upon execution, provides improved predictions of behavior of the subject process that satisfy the at least one physical property”, and

(Claim 36) – “construct a constraint matrix including the constraint coefficients; construct a coefficient matrix including potential coefficients, the potential coefficients defining linear relations between the independent variables and the dependent variables of the received data; define, as constrained coefficients, the potential coefficients that make the product of the constraint matrix and the coefficient matrix zero; and generate an algebraic model for the received data, the generated model having model coefficients defining an algebraic relationship between the independent variables and the dependent variables of the received data, wherein the model coefficients are the constrained coefficients resulting from the defining, and wherein the generated model provides improved predictions of behavior of the subject process that satisfy the at least one physical property”,

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Citation of Pertinent Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Orth, Jeffrey D., Ines Thiele, and Bernhard Ø. Palsson. "What is flux balance analysis?." Nature biotechnology 28.3 (2010): 245-248.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119